EXHIBIT 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THIRD QUARTER ENDING SEPTEMBER 30, 2011 TABLE OF CONTENTS 1 Introduction 3 2 Core Business and Strategy 3 3 Highlights of Q3 2011 3 Financial 3 Operational 4 Business Development 4 4 Q3 Operating Performance 4 5 Q3 Financial Results 10 6 2011 Operating Outlook 13 7 Liquidity and Capital Resources 14 8 Investments and Investment Income 15 9 Financial Instruments 15 10 Contractual Commitments & Contingencies 16 11 General and Administrative Expenses 16 12 Exploration and Project Development 17 13 Alternative Performance Measures 17 14 Risks, Uncertainties and Recent Events 18 15 Critical Accounting Policies and Estimates 19 16 International Financial Reporting Standards (IFRS) 21 17 Controls and Procedures 23 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations: Third Quarter 2011 November 8, 2011 1. Introduction The Management's Discussion and Analysis (“MD&A”) focuses on significant factors that affected the performance of Pan American Silver Corp. and its subsidiaries (“Pan American” or the “Company”) and such factors that may affect future performance.The MD&A for the third quarter ended September 30, 2011 (“Q3 2011”), and 2010 (“Q3 2010”), should be read in conjunction with the unaudited consolidated financial statements for the three and nine months ended September 30, 2011 and September 30, 2010 and the related notes contained therein, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”).In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December 31, 2010, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40F. All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 2. Core Business and Strategy Pan American was founded in 1994 with the mission of being the world’s largest and lowest cost primary silver mining company, and to achieve this by increasing its low cost silver production and silver reserves, thereby providing investors with the best investment vehicle to gain real exposure to silver prices in a socially and environmentally responsible manner.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates seven silver mines and a stockpile operation located in Peru, Mexico, Argentina and Bolivia and is the second-largest primary silver producer in the world.Pan American has grown its silver production for 15 consecutive years and today employs approximately 7,400 people. 3. Highlights of Q3 2011 3.1.Financial · Adjusted earnings for Q3 2011 of $45.7 million after adjusting for gains on derivatives compared to $28.3 million for Q3 2010. · Adjusted basic earnings per share of $0.42 compared to $0.26 for the corresponding period in 2010. · Revenue increased by 34% to $220.6 million in Q3 2011 from Q3 2010, due to higher realized metal prices, despite the significant reduction in quantities of metal sold, with the exception of gold. · Precious metals accounted for 86% of the sales during the quarter, up from 81% a year ago. · Mine operating earnings increased to $106.2 million in Q3 2011, 73% higher than the mine operating earnings in the comparable period of 2010. · Cash flow from operations, before working capital changes, of $99.9 million, a 74% increase from the $57.6 million in the comparable quarter last year. · On August 26, 2011, the Company announced its intention to make a normal course issuer bid to purchase up to approximately 5.4 million of its common shares, representing up to 5% of Pan American’s issued and outstanding shares at that date. The Company commenced this share buy-back program during Q3 2011 and as at the date of this MD&A has purchased approximately 2.2 million shares at an average price of $27.43 for a total consideration of about $61.2 million. As of September 30, 2011, approximately 1.0 million shares were acquired for a total consideration of about $27.9 million. 3 · Pan American paid a cash dividend of $0.025 per common share to its shareholders of record as of the close of business on August 22, 2011 and has declared the next quarterly dividend of the same amount on November 8, 2011.These dividends are designated to be eligible dividends for the purposes of the Income Tax Act (Canada). · Working capital increased by $47.5 million from June 30, 2011 to $625.7 million at the end of Q3 2011, primarily on account of strong cash flow from operations and the reclassification of certain Argentine value added taxes to current receivables due to improved collections history, partially offset by the funding required for the share buy-back program, which consumed $27.9 million in Q3 2011. 3.2.Operational · Silver production was 5.6 million ounces, similar to production levels achieved in Q2 2011, bringing the year to date production to 16.5 million ounces. · Gold production of 20,647 ounces was similar to prior quarters in 2011, lifting the year to date production to 61,187 ounces. · Cash costs increased to $9.58 per ounce, 4% higher than the cash costs in Q2 2011, while year to date cash costs were $8.88 per ounce. 3.3.Business Development · On August 11, 2011, the Company released a positive preliminary economic assessment (“PEA”) for the La Preciosa project. The PEA estimates average annual production of 6.8 million ounces of silver and 11,800 ounces of gold at a cash cost of $11.84 per ounce of silver, net of by-product credits for a twelve year life with remaining exploration potential to extend. The 100% basis after-tax net present value at a 5% discount rate is expected to be $315 million with a project IRR of 24.3% (assuming prices of $25 per ounce for silver and $1,250 per ounce for gold). · The Navidad project continued to make good progress on the development of the project feasibility study, which is expected to be completed before the end of 2011.The mine and concentrate production schedules for the feasibility study were completed and reviewed, while work continues on developing the project capital and operating cost estimates.A draft of the tailings dam design and associated cost estimate was received and is currently being reviewed.The 2011 infill diamond drilling campaign in support of the feasibility study was completed.Work also continued on refining the project environmental impact assessment. · On May 18, 2011, a subsidiary of the Company entered into a definitive agreement with Treasury Metals Inc. pursuant to which it would sell its interest in the Pico Machay early stage development project located in Peru to Treasury Metals Inc.Treasury Metals Inc. has not been able to complete the required equity financing pursuant to the definitive agreement and accordingly, the sale of Pico Machay to Treasury Metals Inc. has terminated. The Company received 1 million common shares of Treasury Metals Inc. as a non-refundable deposit, valued at $1.4 million, which was recorded in other income during Q3 2011. 4. Q3 Operating Performance Metal Production The following table reflects the consolidated metal production achieved in each period under review: 4 Three months ended September 30 Nine months ended September 30 Consolidated Production Silver – ounces Gold– ounces Zinc – tonnes Lead – tonnes Copper– tonnes Pan American’s 5.6 million ounces of silver production in Q3 2011 was lower than the 6.2 million ounces of silver produced in Q3 2010, primarily due to lower silver grades and recoveries at Alamo Dorado, Morococha and Quiruvilca and lower throughput rates at all the Peruvian operations.These decreases in silver production were partially offset by an increase in production at La Colorada, San Vicente and Manantial Espejo due to a combination of higher milled tonnes, silver grades and recoveries. Production of gold decreased 3% over the comparable period of 2010 due mainly to lower throughput rates at Morococha and reduced grades at Alamo Dorado. Zinc production was hampered by lower throughput rates and grades at the Peruvian operations, offset partially by higher zinc production at La Colorada and San Vicente attributable to higher tonnes milled.Similarly for lead and copper; lower throughput rates at the Peruvian mines caused net declines in consolidated production, partially offset by higher lead production at La Colorada and higher copper production at San Vicente. Cash Costs per Ounce (1) of Silver Consolidated cash costs for Q3 2011 were $9.58 compared to $6.08 per ounce for the corresponding period of 2010.The most significant factor behind this 58% increase in cash costs was an increase in direct operating costs primarily due to increased underground development advances, royalties and treatment charges, partially offset by an 11% increase in by-product credits as higher metal prices outweighed the impact of lower by-product production. Consolidated cash costs for the first nine months of 2011 were $8.88 per ounce compared to $5.41 per ounce for the corresponding period of 2010.Cash costs were negatively impacted by lower quantities of by-product metals produced and cost escalation offset by higher metal prices received on the Company’s sales of by-product metals. Operations Review Three months ended Nine months ended September 30 September 30 Huaron Mine Tonnes milled Average silver grade – grams per tonne Average zinc grade - percent % Average silver recovery – percent % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ Please refer to the note at the end of Section 4. 5 In Q3 2011, Huaron produced 0.7 million ounces of silver, 19% lower than Q3 2010.A decrease in the throughput rates in Q3 2011 was the main factor behind the lower production, partially offset by an increase in silver recoveries.Throughput at Huaron continued to be negatively impacted by the shutdown of the Alianza zone due to lower than expected grades encountered. The decreased throughput rates also negatively affected the production of by-product metals, resulting in zinc, lead, copper and gold production all below levels achieved in the comparable period of 2010.In addition, the Company made a decision during the third quarter of 2011 to demobilize a significant number of contract miners in favour of hiring and developing a trained workforce in order to enhance safe and productive mine efficiencies for the long life available.In support of this effort, the Company has established a miner training center at Huaron to enhance recruitment efforts at training inexperienced people from the surrounding communities as well as to provide a center for enhancing our experienced miners skills and productivity. Cash costs per ounce in Q3 2011 were $15.07, up from $11.71 a year earlier.The higher cash costs in Q3 2011 were primarily due to the negative effect of fixed cost being carried by lower production, as well as costs incurred for contractor demobilizations, establishment of the new miner training center, and wage increases to remain competitive. By-product credits remained similar to the comparable period as lower production levels were offset by higher metal prices. Capital expenditures during Q3 2011 of $2.0 million at the Huaron mine comprised mainly of spending to complete the D-shaft and other mine deepening projects, development expenses and work on a tailings dam raise. Three months ended Nine months ended September 30 September 30 Morococha Mine* Tonnes milled Average silver grade – grams per tonne Average zinc grade – percent % Average silver recovery – percent % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ * Production and cost figures are for Pan American’s 92.2% share only. Please refer to the note at the end of Section 4. The Morococha mine produced 0.4 million ounces of silver during Q3 2011, which was 45% lower than the comparable period in 2010. Quarterly silver production suffered from the combined result of a 28% decline in throughput rates, a 22% decrease in silver grades and a 2% drop in silver recoveries.The decreased throughput rates also negatively affected the production of by-product metals with zinc, lead, copper and gold production all below production levels achieved in the comparable period of 2010.The throughput and grade challenges at Morococha were a result of a decision to temporarily stop mining a few of the higher grade areas in the Yacumina and Morro Solar areas that were experiencing erratic grades to allow for additional reserve definition studies and enable optimization of the mine design to maximize the resource extraction and profitability from these areas.In addition, after attempts to enhance safe productive mining at our Peruvian operations with limited success, a decision was made during the third quarter to demobilize three of four contract miner groups in order to allow hiring and appropriate training of Company employees in an effort to enhance safe productive mine efficiencies well into the future.We are actively recruiting employees from the surrounding communities, increasing wages to enhance our competiveness and demobilizing inefficient mine contractors.We are confident these decisions will result in overall enhanced performance once the mineralization in these areas are better understood and brought back into production late this year and into 2012. 6 Cash costs per ounce for Q3 2011 were $18.78, significantly higher than the $4.20 for the same quarter of 2010.The increase in cash costs was mainly due to lower by-product credits resulting from decreased by-product production combined with additional underground mine development costs, contractor demobilizations, employee wage increases, new employee recruiting and the negative effect of fixed cost being carried by lower production. Capital expenditures during Q3 2011 totalled $2.0 million at the Morococha mine.The capital spending was primarily on equipment repairs and replacements and development drilling.In addition, $7.6 million was invested on the Morococha relocation project during Q3 2011 as facility relocations continued in order to make way for Chinalco’s Toromocho Project development. Three months ended Nine months ended September 30 September 30 Quiruvilca Mine Tonnes milled Average silver grade – grams per tonne Average zinc grade – percent % Average silver recovery - percent % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ Please refer to the note at the end of Section 4. Silver production at the Quiruvilca mine in Q3 2011 was 0.2 million ounces, 36% lower than the same quarter last year.This decrease in silver production was attributable to 12% lower throughput rates combined with 23% lower silver grades and 6% lower silver recoveries.The decrease in silver grades reflects the general trend of depleting reserves along with the remaining reserves containing higher zinc and lower silver values. By-product production of gold, zinc, lead and copper were also lower than the comparable period of 2010, primarily due to the lower throughput rates. Cash costs for Q3 2011 were $24.04 per ounce, 156% higher than $9.40 per ounce a year ago. The higher cash costs were primarily due to lower by-product credits resulting from reduced by-product metal production coupled with the negative effect of fixed costs on lower tonnage and production of silver. Capital expenditures during Q3 2011 totalled $0.3 million at the Quiruvilca mine.The capital spending was primarily on equipment repairs and development drilling. 7 Three months ended Nine months ended September 30 September 30 Alamo Dorado Mine Tonnes milled Average silver grade – grams per tonne Average gold grade – grams per tonne Average silver recovery – percent % Silver – ounces Gold – ounces Copper - tonnes 15 24 57 65 Cash cost per ounce (1) $ Total cost per ounce (1) $ Please refer to the note at the end of Section 4. Alamo Dorado continued to be the Company’s largest silver producer in Q3 2011, with silver production of 1.4 million ounces, similar to Q2 2011.Silver production decreased as expected by 25% from Q3 2010, a quarter in which ore from the higher grade portions of the Phase 1 pit were being processed.Throughput rates increased by 4% in Q3 2011 compared to Q3 2010, however silver grades and recoveries were 24% and 3% lower, respectively.Gold production of 4 thousand ounces in Q3 2011 was similar to gold production in the comparable period of 2010 as lower gold grades were offset by increased throughput. Cash costs for Q3 2011 were $4.73 per ounce, 59% higher than $2.98 per ounce a year ago. The increased cash costs were due to the negative impact of lower grades and recoveries, partially offset by higher by-product credits resulting from increased gold prices in Q3 2011 compared to Q3 2010. Capital expenditures at Alamo Dorado during Q3 2011 totalled $3.5 million, primarily on expanding the leach tank capacity in the plant in an attempt to improve recoveries at higher throughput rates and the phase III drill program. Three months ended Nine months ended September 30 September 30 La Colorada Mine Tonnes milled Average silver grade – grams per tonne Average silver recovery – percent % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ Please refer to the note at the end of Section 4. Silver production at the La Colorada mine in Q3 2011 was 1.1 million ounces, an increase of 18% compared to the same quarter last year.This increase was due to a 17% increase in throughput rates and a 1% improvement in silver recoveries. Q3 2011 was another excellent quarter at La Colorada as the mine continued to reap the benefits of previous investments in mine development, mine equipment purchases, ventilation and dewatering which are enabling higher productivities and efficiencies.The higher throughput rates in Q3 2011 also benefited by-product production of gold, lead and zinc, all of which increased over production in the comparable period. 8 Cash costs decreased by 10% to $7.84 per ounce from $8.67 in Q3 2011.The lower cash costs, which were in line with management’s forecasts, were anticipated due to the positive implications of the increased throughput and the higher by-product credits from increased by-product production. Capital expenditures at La Colorada during Q3 2011 totalled $3.5 million and comprised mainly of a tailings dam expansion, additional underground mine equipment purchases, sulphide plant equipment upgrades, and mine exploration works. Three months ended Nine months ended September 30 September 30 Manantial Espejo Mine Tonnes milled Average silver grade – grams per tonne Average gold grade – grams per tonne Average silver recovery – percent % Average gold recovery – percent % Silver – ounces Gold – ounces Cash cost per ounce (1) $ Total cost per ounce (1) $ Please refer to the note at the end of Section 4. Silver production at the Manantial Espejo mine in Q3 2011 was 1.1 million ounces, an 11% increase from the production level during the same quarter last year primarily as a result of a 14% increase in silver grades.Gold production remained steady in Q3 2011 as slightly lower gold grades were offset by increases in throughput and recoveries.Silver production increases occurred despite facing significantly heightened Government induced importation restrictions that severely limited our flow of spare parts and materials necessary to sustain operations.We were able to overcome shortfalls of spare parts and materials which limited mechanical availability of a large portion of our mobile mining fleets by incurring higher priority freight costs to improve shipping times allowing for more time to obtain the difficult Argentine customs clearances now required and supplementing our fleet with locally available contractor equipment.We are hopeful this is a temporary measure while we adapt our business to the added delays and complications in importing critical spares and materials not currently available in Argentina. Cash costs per ounce increased from $3.65 in Q3 2010 to $6.56 in Q3 2011.The main driver for the increase in cash costs was higher silver price impacts on Government tariffs and royalties in addition to higher unit operating costs per tonne of ore milled, which increased by 43% on a per tonne basis, partially offset by higher by-product gold credits. Major components of the operating cost increases were higher diesel fuel prices, spare parts and materials logistic costs, and employee costs. Capital expenditures at Manantial Espejo during Q3 2011 totalled $4.7 million and consisted mainly of camp upgrades, development drilling, work on a tailings dam raise, and mine exploration works. 9 Three months ended Nine months ended September 30 September 30 San Vicente Mine* Tonnes milled Average silver grade – grams per tonne Average zinc grade % Average silver recovery % Silver – ounces Zinc – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ *Production and interest figures for Pan American’s 95% share only. Please refer to the note at the end of Section 4. Silver production at the San Vicente mine in Q3 2011 was 0.8 million ounces, 11% higher than the same quarter last year.It was an outstanding operating quarter at San Vicente which achieved increases in throughput rates, silver grades and recoveries. By-product production of both zinc and copper also increased compared to the same quarter last year due primarily to the increase in throughput rates. Cash costs at San Vicente were $14.39 per ounce, which was a 60% increase over the $8.99 per ounce in the comparable quarter last year.The higher cash costs resulted from increased treatment and refining charges, operating costs and royalties to Comibol driven by higher silver prices, partially offset by higher zinc and copper by-product credits due to increased production and metal prices of both of these by-products. Capital expenditures at San Vicente during Q3 2010 totalled $1.5 million.Expenditures consisted mainly of spending on community infrastructure and water treatment facility upgrades and the construction of a new fuel station. The Company reports the non-GAAP cash cost per ounce of payable silver as an alternative performance measure in order to manage and evaluate operating performance at each of the Company’s mines.This alternative performance measure does not have a standardized meaning or a consistent basis of calculation under IFRS. For a better understanding of these measures, please refer to the detailed reconciliation of this measure to our cost of sales, as shown in our unaudited Consolidated Statement of Operations for the period, which can be found in Section 13: Alternative Performance Measures of this MD&A. 5. Q3 Financial Results For the three months and nine months ended September 30, 2011, the Company’s net income and cash flow from operations increased significantly from the comparable periods of 2010. The improved results were primarily due to significantly higher realized metal prices, partially offset by lower quantities ofmetals sold with the exception of gold in the current quarter. The table following sets out selected quarterly results for the past eleven quarters, which are stated in thousands of U.S. dollars, except for the per share amounts. 10 Year Quarter (unaudited) Revenue Mine operating earnings(1) Earnings (loss) for the period Adjusted earnings for the period(3) Basic earnings (loss) per share Diluted earnings (loss) per share Cash flow from (used in) operating a ctivities Sept.30 $ June 30 $ March 31 $ Dec. 31 $ $ $ ) $ $ ) $ ) $ Sept.30 $ June 30 $ $ $ ) $ $ ) $ ) $ March 31 $ Dec. 31 $ $ $ N/A $ $ $ Sept.30 $ $ $ N/A $ $ $ June 30 $ $ $ N/A $ $ $ March 31 $ $ $ N/A $ $ $ ) Mine operating earnings are equal to sales less cost of sales and depreciation and amortization, which is considered to be substantially the same as gross margin. Information for 2009 is presented in accordance with Canadian GAAP and was not required to be restated to IFRS.As such, adjusted earnings are not applicable to these figures. Adjusted earnings for the period is an alternative performance measure. Please refer to Section 13, Alternative Performance Measures, of this MD&A for a calculation of adjusted earnings for the period. The diluted earnings per share for the three months ended March 31, 2011 has been revised to $0.60 per share from the amount previously presented of $0.86 per share, to properly reflect the effect under IFRS of the dilutive share purchase warrants which are classified as a liability. The following table reflects the metal prices that the Company realized and the quantities of metal sold during each respective period. As seen below, there was an increase in the realized metal prices but a decrease in quantities of all metals sold in the 2011 periods compared to the respective periods in 2010, other than gold. Realized Metal Prices Quantities of Metal Sold Realized Metal Prices Quantities of Metal Sold Three months ended September 30, Nine months ended September 30, Silver – in ounces $ Gold – in ounces $ Zinc – in tonnes $ Lead – in tonnes $ Copper – in tonnes $ Metal price per ounce. Metal price stated as cash settlement per tonne Earnings for Q3 2011 were $52.5 million, compared to earnings of $1.0 million for Q3 2010.Adjusting for the benefit of a $6.8 million gain on derivatives, adjusted earnings were $45.7 million for Q3 2011 compared to $28.3 million in Q3 2010 (please refer to Section 13, “Alternative Performance Measures”, of this MD&A for description of adjusted earnings).Adjusted basic earnings per share for Q3 2011 were $0.42 compared to $0.26 for the corresponding period in 2010. Adjusted earnings benefited from significant increases in the realized metal prices received, partially offset by declines in overall quantities of most metal sold, as reflected in the tables above. When compared to Q3 2010, the quantities of silver, lead, zinc, and copper sold declined by 28%, 35%, 11% and 5%, respectively, due to lower production levels and timing of dore shipments.Quantities of gold sold increased by 15% in Q3 2011 compared to the same period in 2010.Cost of sales in Q3 2011 were higher than the comparable period of 2010 due to operating costs escalation discussed in section 4 “Q3 Operating Performance”.Adjusted earnings in Q3 2011 were negatively impacted by net provisional sales adjustments of $5.1 million primarily as a result of the sharp decline in prices at the end of Q3 2011 and by foreign exchange loss of $12.5 million primarily on cash and short term investments held in Canadian dollars (“CAD”). Earnings for the nine months ended September 30, 2011 were $258.7 million, compared to earnings of $21.5 million for the comparable period in 2010, while adjusted earnings were $187.8 million and $50.5 million, respectively. Significant increases in revenues arose from higher realized metal prices received, partially offset by declines in overall quantities of metal sold, as reflected in the table above. 11 Revenue for Q3 2011 was $220.6 million, a $56.0 million or 34% increase from revenue in the comparable period in 2010.This increase was driven by higher metal prices realized, offset by lower quantities of all metals sold with the exception of gold, as described above.Revenuefor the nine-month period ended September 30, 2011 were $642.9 million which was 43% higher than the sales for the comparable period in 2010 with the variance from the comparative period as a result of the same factors. Mine operating earnings increased to $106.2 million in Q3 2011, a significant increase of 73% from the $61.3 million generated in Q3 2010.This increase resulted from an increase in sales outweighing the higher cost of sales.Mine operating earnings are equal to sales less cost of sales which includes depreciation and amortization, which is considered to be substantially the same as gross margin.Mine operating earnings in Q3 2011 were negatively impacted by the theft of dore at one of the Company’s mines. The margin of $3.4 million on the stolen metal was presented in Other Income due to it being realized through an insurance settlement, rather than being recorded as mine operating earnings. Mine operating earnings for the nine-month period ended September 30, 2011 totalled $320.9 million, an increase of 112% from the $151.3 million in the comparable period in 2010.The increase was a result of higher sales outweighing higher cost of sales combined with an increase in depreciation and amortization charges. Income taxes for Q3 2011 were $39.8 million, a $20.4 million increase from the $19.4 million income tax provision recorded in Q3 2010.This increase was primarily a consequence of increased taxable earnings generated at our operations as well as the effects of various temporary timing and permanent differences as shown in the table below.The provision for income taxes for the nine months of 2011 relative to 2010 increased as a result of the same factors. Three months ended September 30, Nine months ended September 30, Current income taxes Deferred income taxes ) Income taxes $ Income tax expense differs from the amount that would result from applying the Canadian federal and provincial income tax rates to earnings before income taxes.These differences result from the items reflected in the following table, which result in effective tax rates that vary considerably from the comparable periods. The main factors which have affected the effective tax rates in Q3 2011 and for the nine months ended September 30, 2011 and the comparable periods of 2010 were the unrealized gains and losses on the Company’s warrant position, foreign exchange gains and losses and additional taxes in the form of mining and withholding taxes. The Company expects that these and other factors will continue to cause volatility in effective tax rates in the future. 12 Three months ended September. 30, Nine months ended September 30, Income before taxes Statutory tax rate % Income tax expensebased on above rates $ Increase (decrease) due to: Non-deductible expenses Adjustments to estimated deductible expenses ) Change in valuation allowance on corporateincome and expenditures Unrealized (gain) loss on derivatives ) ) Foreign tax rate differences Effect of other taxes paid Valuation allowance on exploration expenses Foreign exchange (gain) loss ) ) Other ) ) ) $ Effective tax rate % Cash flow from operations, before non-cash working capital changes, generated $99.9 million in Q3 2011, a 73% increase from the $57.6 million generated a year ago.The increase in cash flow from operations resulted from improved operating earnings as discussed previously.Changes in non-cash working capital used $9.0 million compared with a non-cash working capital contribution of $7.5 million in Q3 2010.The net non-cash working capital used in Q3 2011 consisted primarily of an increase in accounts payable and accrued liabilities of $2.7 million, which were offset by an increase in accounts receivable of $7.3 million and a $4.2 million increase in inventories which was primarily attributable to timing of dore shipments.In Q3 2010, the increase in accounts payable and accrued liabilities was mainly due to the cash payments received for the Toromocho copper project and due to the timing of royalty, taxes and other payables. Cash flow from operations, before non-cash working capital changes, for the nine-month period ended September 30, 2011 was $301.8 million compared to $156.0 million for the same period last year.This increase resulted primarily from improved operating earnings as discussed previously.Changes in non-cash working capital used $47.3 million in the nine-month period ended September 30, 2011 compared to a contribution of $3.0 million in 2010 and consisted primarily of an increase in accounts payable and accrued liabilities of $11.7 million, which were offset by an increase in accounts receivable, inventories and prepaid expenses of $25.3 million, $29.6 million and $2.3 million, respectively.The increase in accounts receivable was reflective of the higher metal prices while the increase inventory levels was primarily attributable to the timing of shipments. 6. 2011 Operating Outlook Consolidated silver production for the nine months ended September 30, 2011 was 16.5 million ounces, which was approximately 4% below management’s forecast.While silver production at Alamo Dorado, La Colorada and San Vicente was above our forecasts, our Peruvian mines and Manantial Espejo underperformed our silver production estimates. Cash costs in the first nine months of 2011 increased to $8.88 per ounce, up from $5.41 per ounce recorded in the comparable period of 2010 and slightly above management’s latest forecast of $8.25 to $8.75 per ounce for the full year. Given the decision to demobilize a significant number of contract miners at Morococha and Huaron as well as the delay in increasing the open pit mine production at Manantial Espejo while adapting to the heightened importation restrictions in Argentina, the Company is reducing its’ full year consolidated silver production forecast to 22.5 million ounces and the consolidated base metal guidance for zinc, lead and copper to 35,000, 12,000 and 4,500 tonnes respectively.The Company is maintaining its’ previous increase in full year consolidated gold production forecast of 80,000 to 85,000 ounces and now expects to be at the higher end of the previously released cash cost guidance of $8.25 to $8.75 per ounce for the full year 2011. 13 Management does not expect any material changes from the 2011 capital expenditure guidance provided in the Q2 2011 MD&A, which was for a group total of $145 million, inclusive of investments at our development projects. For details of our capital expenditure forecasts by mine site and project, please refer to page 27 of the Company’s Annual MD&A for the year ended December 31, 2010, as amended by our capital expenditure guidance update in the Q2 2011 MD&A. The revised production guidance above updates the previous guidance as set out in the Company’s Annual MD&A for the year ended December 31, 2010 and Q2 2011 MD&A, filed with the Canadian and United States securities regulatory authorities. 7. Liquidity and Capital Resources At September 30, 2011, cash plus short-term investments were $485.1 million, a $24.1 million increase from June 30, 2011.This increase arose mainly as a result of $90.9 million in cash generated from our operations offset by $27.9 million utilized for the share buy-back program and $32.3 million used in capital expenditures as described below. Cash flow from operations, before non-cash working capital changes, generated $99.9 million in Q3 2011, a 73% increase from the $57.6 million generated a year ago, as described in section 5 above. Investing activities in Q3 2011 contributed $28.4 million and consisted primarily of sales of short-term investments of $57.2 million (as described in section 8 below), offset by resource property expenditures and investments in mineral property, plant and equipment of $32.3 million and net refundable VAT, which generated $3.3 million.Expenditures on mineral property, plant and equipment during Q3 2011 included (i) $7.4 million in feasibility study expenditures at Navidad, (ii) $9.6 million at Morococha primarily on the relocation project, (iii) $4.7 million at Manantial Espejo primarily to fund brownfield exploration drilling and for expenditures necessary to support an accelerated mining plan; and, (iv) $10.6 million in various sustaining capital expenditures at the remaining operations. Financing activities in Q3 2011 consumed $24.1 million mainly due to the $27.9 million used in the share buy-back program mentioned above and $2.7 million in dividend payments offset by $7.4 million in financial institution advances received towards equipment purchases and construction at the Morococha Project. Working capital at September 30, 2011 was $625.7 million, an increase of $47.5 million from June 30, 2011.The increase in working capital resulted primarily from a $24.1 million increase in cash and short term investments and the net effect of other current assets’ and other current liabilities’ changes (as described above) of $23.4 million. Shareholders’ equity at September 30, 2011 was $1,562.6 million, an increase of $16.6 million from $1,546.0 million at June 30, 2011, primarily as a result of the $52.4 million in attributable net income generated during the quarter offset by the share buy-back program and dividends paid as described above.As at September 30, 2011, the Company had approximately 106.9 million common shares outstanding for a share capital of $1,269.7 million. On August 26, 2011 the Company announced that the Toronto Stock Exchange (the “TSX”) accepted the Company’s notice of its intention to make a normal course issuer bid to purchase up to 5,395,540 of its common shares, representing up to 5% of Pan American’s issued and outstanding shares as of August 24, 2011.Purchases pursuant to the share buy-back program are required to be made on the open market through the facilities of the TSX and the Nasdaq Global Select Market (“NASDAQ”) at the market price at the time of acquisition of any common shares in accordance with the rules and policies of the TSX and NASDAQ and applicable securities laws.The period of the share buy-back program began on September 1, 2011 and will continue until August 31, 2012 or an earlier date should the Company complete its purchases. Pan American had not acquired any of its own common shares within the 12 month period prior to initiating the share buy-back program and is not obligated to make any purchases.All common shares acquired by the Company under the share buy-back program will be cancelled and purchases will be funded out of Pan American’s working capital. 14 As at August 24, 2011, the number of Pan American’s issued and outstanding common shares totaled 107,910,802.In accordance with the rules of the TSX, the maximum daily purchases on the TSX under this normal course issuer bid will be 77,639 common shares, which is 25% of the average daily traded volume for the Company’s common shares on the TSX for the six months ended July 31, 2011.In accordance with the rules of NASDAQ, the maximum daily purchases on NASDAQ under this normal course issuer bid will be 25% of the average daily traded volume for the Company’s common shares in the four weeks preceding the day on which the purchases are to be made. As of the date of this MD&A, the Company had purchased 2.2 million shares since the start of the share buy-back program and had approximately 105.8 million common shares outstanding. Pan American is undertaking the share buy-back program because, in the opinion of its board of directors, the market price of its common shares, from time to time, may not fully reflect the underlying value of its mining operations, properties and future growth prospects.The Company believes that in such circumstances, the outstanding common shares represent an appealing investment for Pan American since a portion of the Company’s excess cash generated on an annual basis can be invested for an attractive risk adjusted return on capital through the share buy-back program. A copy of the Company’s notice of its intention to make a normal course issuer bid filed with the TSX can be obtained from the Corporate Secretary of Pan American without charge. The Company’s financial position at September 30, 2011, the undrawn $150 million credit facility, and the operating cash flows that are expected over the next twelve months, lead management to believe that the Company’s liquid assets are sufficient to fund currently planned capital expenditures and to discharge liabilities as they come due.The Company remains well positioned to take advantage of strategic opportunities as they become available. 8. Investments and Investment Income At the end of Q3 2011, cash plus short-term investments were $485.1 million, a $24.1 million increase from June 30, 2011, as described in the “Liquidity and Capital Resources” section above. Pan American’s investment objectives for its cash balances are to preserve capital, to provide liquidity and to maximize return. The Company’s strategy to achieve these objectives is to invest excess cash balances in a portfolio of primarily fixed income instruments with specified credit rating targets established by the Board of Directors, and by diversifying the currencies in which we maintain our cash balances. Investment income for Q3 2011 and the nine months ended September 30, 2011 totalled $1.1 million and $2.1 million, respectively, and consisted mainly of interest income and net gains from the sales of the securities within the Company’s short-term investment portfolio. 9. Financial Instruments From time to time, Pan American mitigates the price risk associatedwith its base metal production by committing some of its forecasted production under forward sales or option contracts.During the first quarter of 2011, the Company entered into zinc option contracts for 8,775 tonnes, which have the effect of ensuring a price between $2,083 and $3,067 per tonne on that quantity of zinc, settling monthly during 2011. For the same period, the Company also entered into lead option contracts for 3,375 tonnes, which have the effect of ensuring a price between $2,083 and $3,300 per tonne on that quantity of lead, settling monthly during 2011.At September 30, 2011, 2,925 tonnes of zinc and 1,125 tonnes of lead remained of these contracts and the company recorded a mark-to-market valuation gain of $0.9 million at the end of Q3 2011 in relation to these contracts, based on the forward price curves of zinc and lead at that date. 15 The carrying value of cash and share purchase warrants is at fair value, while accounts receivable, accounts payable and accrued liabilities approximate their fair value due to the relatively short periods to maturity of these financial instruments.Under IFRS, our share purchase warrants are classified and accounted for as financial liabilities and, as such, are measured at their fair values with changes in fair values reported in the income statement as gain/loss on derivatives.The changes in the valuation of these share purchase warrants create a permanent difference for tax purposes and may result in significant volatility of our effective tax rate. Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument.These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision.Changes in assumptions could significantly affect the estimates. The Company maintains trading facilities with several banks and bullion dealers for the purposes of transacting the Company’s trading activities.None of these facilities are subject to margin arrangements.The Company’s trading activities can expose us to the credit risk of our counterparties to the extent that our trading positions have a positive mark-to-market value. Management constantly monitors and assesses the credit risk resulting from its concentrate sales, refining arrangements and commodity contracts.Furthermore, management carefully considers credit risk when allocating prospective sales and refining business to counterparties.In making allocation decisions, Management attempts to avoid unacceptable concentration of credit risk to any single counterparty. The Company does not have any off-balance sheet arrangements or commitments that are expected to have a current or future effect on its financial condition or results of operations, other than those disclosed in this MD&A and the consolidated financial statements and the related notes. Contractual Commitments & Contingencies The Company had the following contractual obligations at September 30, 2011. Payments due by period Total Less than a year 1 - 3 years 4- 5 years After 5 years Finance lease obligations $ $ $ $
